398 U.S. 435 (1970)
BASSETT
v.
SMITH, WARDEN.
No. 1658, Misc.
Supreme Court of United States.
Decided June 15, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF GEORGIA.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the Supreme Court of Georgia affirming the denial of habeas corpus is vacated and the case is remanded to that court for further consideration after petitioner has been afforded adequate access to a copy of the transcript of the trial court hearing on his petition for habeas corpus. Lane v. Brown, 372 U.S. 477 (1963); Long v. District Court, 385 U.S. 192 (1966); cf. Wade v. Wilson, 396 U.S. 282 (1970).
MR. JUSTICE MARSHALL and MR. JUSTICE BLACKMUN took no part in the consideration or decision of this case.